EXHIBIT A
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re:

WOODBRIDGE GROUP OF COMPANIES,
LLC, et al.,

Remaining Debtors.

 

COMERICA BANK,
Plaintiff,
VS.

(1) JAY BEYNON FAMILY TRUST DTD
10/23/1998, RICHARD J. CARLI, LOIS M.
CARLI, ALBERT M. LYNCH, and FREDA
B. LYNCH; (2) ROBERT J. PRINCE, LILLY
SHIRLEY, and JOSEPH C. HULL:

(3) LLOYD LANDMAN and NANCY
LANDMAN; (4) ALAN GORDON and
MARLENE GORDON; and (5) MARK
BAKER, CORNERSTONE GROWTH, LP,
LEONA POMROY, DENNIS RYAN, and
CAROLE RYAN,

Defendants.

 

Name Nee ne Ne ae Nee ee ee” Se ee” Se” ee ee” ee” ee” ee” ee” ee Se” ee” Se” ee” ee” ee” Se” ee” ee” Se”

Chapter 11
Case No. 17-12560 (BLS)

(Jointly Administered)

Adversary Proceeding
No. 18-50382 (BLS)

Related to Adv. Docket No. 23

ORDER GRANTING DEFENDANTS’ MOTION FOR ABSTENTION

This matter came before the Court for hearing at 10:00 a.m. on August 8, 2019 (the

“Hearing”), on Defendants’ Motion for Abstention under 28 U.S.C. § 1334(c)(1) [Adv. Docket

No. 23] (the “Motion”).

The Court has considered the Motion, the Plaintiff's response [Adv. Docket No. 25], the
Liquidation Trust’s Statement in Support [Adv. Docket No. 24], and all papers related thereto,

and heard argument of counsel, and after due deliberation and good and sufficient cause

appearing therefor, and for the reasons set forth on the record at the Hearing,
IT IS HEREBY ORDERED THAT:

1. The Motion is GRANTED.

2. The Court shall abstain from the above-captioned adversary proceeding pursuant
to 28 U.S.C. § 1334(c)(1).

3. Plaintiff's Complaint [Adv. Docket No. 1] is DISMISSED without prejudice.
